DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filled 03/15/2022 has been entered. Claims 1-32 have been cancelled. Claims 33, 41, 45, 48, 53 and 54 have been amended. Applicant added new claims 59-63. Therefore, claims 33-63 remain pending in the application.

Specification
The disclosure is objected to because of the following informalities:
The specification has no mention for the limitations “first pair of hinge portions” and “second pair of hinge portions” currently recited in amended claim 33. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-42 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, US (2899008) in view of Wing, US (4182431).
In regards to claim 33 Larson discloses:
A ladder (fig. 1) comprising: a first assembly (2) comprising: a first pair of rails (14s) spaced apart from each other, a plurality of rungs (24) extending between and coupled to the first pair of rails (fig. 1); a first pair of hinge portions (98) coupled to the first pair of rails; a second assembly (4) comprising: a second pair of rails (48s) spaced apart from each other, at least one rung (upper 50s) extending between and coupled to the second pair of rails; a second pair of hinge portions (bolt/pin/connector at 100 attached to hinge brackets 98) coupled to the second pair of rails (fig. 1); a top cap (22) coupled with an upper end of the first pair of rails (fig. 1, 2 & 4); wherein the second pair of rails extend from the first pair of rails at an acute angle (as shown in fig. 1) and are only coupled with the first pair of rails at the pair of pivotable hinges when in the first position (in configuration in fig. 1; when 102 are detached from 110 and 114 as explained in Col 5; LL 4-14); wherein the second pair of rails extend from the first pair of rails in a generally parallel direction when in the second position (configuration in fig. 6).
In regards to claim 33 Larson does not disclose a third assembly comprising: a third pair of rails spaced apart from each other and adjustably coupled with the second pair of rails, at least one rung extending between and coupled to the third pair of rails; the first pair of hinge portions and the second pair of hinge portions are coupled to each other to form a pair of pivotable hinges configured to selectively lock the first and second assemblies relative to each other in a first position and in a second position; wherein the third pair of rails is movable relative to the second pair of rails between an extended configuration wherein the second and third pairs of rails have a first combined length and a collapsed configuration wherein the second and third pairs of rails have a second combined length.
However, Wing teaches a third assembly (12s) comprising: a third pair of rails (12s) spaced apart from each other and adjustably coupled with the second pair of rails (slidably inserted into second pair of rails 13s), at least one rung extending between and coupled to the third pair of rails (as shown in fig. 1); the first pair of hinge portions and the second pair of hinge portions (portions of 18 inserted into sections 14s and 12s) are coupled to each other to form a pair of pivotable hinges (16 & 17) configured to selectively lock the first and second assemblies relative to each other in a first position and in a second position (Col 3; LL 31-39); wherein the third pair of rails is movable relative to the second pair of rails between an extended configuration (when 12 extends with respect to 13 by operating 56) wherein the second and third pairs of rails have a first combined length (extended length) and a collapsed configuration (when 12 is inserted all the way into 13) wherein the second and third pairs of rails have a second combined length (shortened compact configuration length).

    PNG
    media_image1.png
    226
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    839
    520
    media_image2.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the lockable hinge and the slidably extendable rails taught by Wing onto the second pair of rails of Larson for their predictable result of providing locking for the different positions of the first and second assemblies with respect to each other and to provide extendable second rail to accommodate different desired heights.
In regards to claim 34 Wing teaches the second pair of rails is positioned internal to the third pair of rails (fig. 1; Wing; if/when 13 is considered the third assembly and 12 the second assembly; as no direct connections are claimed in 33 either one can be the second or third assembly until further details are claimed).
In regards to claim 35 Wing teaches at least one adjustment mechanism (56) to selectively release or maintain the positions of second and third pairs of rails relative to each other.
In regards to claim 36 Wing teaches the at least one adjustment mechanism is configurable to lock the second and third pairs of rails relative to each other in either the extended configuration or the collapsed configuration (Col 5; LL 24-36; excerpt below).

    PNG
    media_image3.png
    268
    476
    media_image3.png
    Greyscale

In regards to claim 37 Wing teaches the second pair of rails is slidably coupled with the third pair of rails (fig. 1).
In regards to claim 38 Wing teaches the at least one rung of the second assembly and the at least one rung of the third assembly are aligned as a pair in at least one of the extended and collapsed configurations (once locked via 56 within opening 32 of a respective rung for a respective position).
In regards to claim 39 Wing teaches the at least one rung of the second assembly and the at least one rung of the third assembly form a single step in at least one of the extended and collapsed configurations (fig. 1).
In regards to claim 40 Wing teaches the second pair of rails is lockable relative to the third pair of rails in a position in which the at least one rung of the second assembly and the at least one rung of the third assembly are aligned as a pair (fig. 1).
In regards to claim 41 Wing teaches the first and second combined lengths (lengths attained by teaching the extendable rails of Wing) extend from at least one of the second pair of hinge portions to at least one foot (33) coupled with the third pair of rails.
In regards to claim 42 Wing teaches a total number of rungs of the second assembly equals a total number of rungs of the third assembly (four for each second and third assembly).
In regards to claim 61 Wing teaches at least one locking mechanism (56) is configured to selectively lock the second pair of rails relative to the third pair of rails in the extended configuration and in the collapsed configuration. 

Claims 43-44 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Larson and Wing as applied to claim 33 above, and further in view of Parker, US (10590703).
In regards to claims 43-44 and 63 Larson and Wing do not teach the top cap having a pair of protruding structures defining a notch between the pair of protruding structures and each of the pair of protruding structures has a first engagement surface and a second engagement surface oriented at a non-parallel angle relative to the first engagement surface and a first pair of angled engagement surfaces and a second pair of angled engagement surfaces.
However, Parker teaches the top cap having a pair of protruding structures (68, 76, 72 and 70, 74, 66) defining a notch (22) between the pair of protruding structures (Claim 43) and each of the pair of protruding structures has a first engagement surface (68 and 66 respectively) and a second engagement surface (72 and 70 respectively) oriented at a non-parallel angle relative to the first engagement surface (fig. 1) (Claim 44). In regards to claim 63 Parker teaches the top cap includes a first pair of angled engagement surfaces (66, 68) oriented to define an exterior angle and a second pair of angled engagement surfaces (70, 72) oriented to define an interior angle.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the top cap taught by Parker in place of the top cap of Larson for the predictable function of providing means for receiving angled (inside or outside) wall edges in a manner that help stabilize the ladder against a building, wall, etc.

Claims 45-48, 51-52 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, US (2899008) in view of Wing, US (4182431).
In regards to claim 45 Larson discloses:
A ladder (fig. 1) comprising: a first assembly (2) comprising: a first pair of rails (14s) spaced apart from each other, each rail of the first pair of rails having a foot (42); a plurality of rungs (24) extending between and coupled to the first pair of rails; and; a first pair of hinge portions (98) coupled to the first pair of rails between a first end of the first pair of rails and a second end of the first pair of rails (top and bottom ends respectively); a second assembly (4) comprising: a second pair of rails (48s) spaced apart from each other; at least one rung (upper 50s) extending between and coupled to the second pair of rails (fig. 1); and a second pair of hinge portions (bolt/pin/connector at 100 attached to hinge brackets 98) coupled to the second pair of rails, 
the first and second pairs of hinge portions being pivotally coupled to each other such that the first pair of rails is selectively positionable relative to the second pair of rails in at least a first position and a second position (positions shown in figs 1 & 3); 
wherein the second pair of rails extends from the first pair of rails at an acute angle when in the first position (as shown in fig. 1); wherein the second pair of rails extends from the first pair of rails in a generally parallel direction when in the second position (configuration in fig. 6).
In regards to claim 45 Larson does not disclose a third assembly comprising: a third pair of rails spaced apart from each other laterally adjacent to the second pair of rails and adjustably coupled with the second pair of rails; and at least one rung extending between and coupled to the third pair of rails; and a locking mechanism operable to selectively release or lock the second assembly relative to the third assembly through a lateral side surface of the second assembly; wherein a combined length of the second and third assemblies relative to at least one of the first pair of hinge portions is adjustable between a first length substantially equal to a length of the first assembly from the foot to the at least one of the first pair of hinge portions and a second length different from the first length.
However, Wing teaches a third assembly comprising: a third pair of rails (12s) spaced apart from each other laterally adjacent to the second pair of rails and adjustably coupled with the second pair of rails (12 slidable into 13); and at least one rung extending between and coupled to the third pair of rails (fig. 1); and a locking mechanism (56) operable to selectively release or lock the second assembly relative to the third assembly through a lateral side surface of the second assembly (mechanism of 56 as detailed in fig. 4); wherein a combined length of the second and third assemblies relative to at least one of the first pair of hinge portions is adjustable between a first length substantially equal to a length of the first assembly from the foot to the at least one of the first pair of hinge portions (shortened compact configuration length of 12 plus 13 when 12 is inserted all the way into 13) and a second length (length of 12 plus 13 when 12 is extended with respect to 13) different from the first length.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the lockable hinge and the slidably extendable rails taught by Wing onto the second pair of rails of Larson for their predictable result of providing locking for the different positions of the first and second assemblies with respect to each other and to provide extendable second rail to accommodate different desired heights.
In regards to claim 46 Wing teaches the combined length is incrementally adjustable between the first length and the second length (via holes 32 through respective rungs; fig. 1).
In regards to claim 47 Wing teaches an adjustment mechanism (56) configurable to lock and unlock the second pair of rails with the third pair of rails.
In regards to claim 48 Larson discloses the first assembly further comprises a top cap (22) on the first pair of rails and positioned above the first pair of hinge portions (fig. 1).
In regards to claim 51 Larson discloses at least one rail of the second pair of rails is configurable to simultaneously abut two surfaces of the top cap (fig. 3 at front surface of 22 and top surface via mechanism 10).
In regards to claim 52 Wing teaches the at least one rung of the second assembly and the at least one rung of the third assembly form a single step when the combined length is equal to the first length (fig. 1).
In regards to claim 59 Wing teaches the second length is greater than the first length (second refers to extended length).

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Larson and Wing as applied to claim 33 above, and further in view of Parker, US (10590703).
In regards to claims 49-50 Larson and Wing do not teach the top cap having a pair of protruding structures defining a notch between the pair of protruding structures and each of the pair of protruding structures has a first engagement surface and a second engagement surface oriented at a non-parallel angle relative to the first engagement surface.
However, Parker teaches the top cap having a pair of protruding structures (68, 76, 72 and 70, 74, 66) defining a notch (22) between the pair of protruding structures (Claim 49) and each of the pair of protruding structures has a first engagement surface (68 and 66 respectively) and a second engagement surface (72 and 70 respectively) oriented at a non-parallel angle relative to the first engagement surface (fig. 1) (Claim 50).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the top cap taught by Parker in place of the top cap of Larson for the predictable function of providing means for receiving angled (inside or outside) wall edges in a manner that help stabilize the ladder against a building, wall, etc.

Claims 54-56 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, US (2899008) in view of Wing, US (4182431).
In regards to claim 54 Larson discloses:
A ladder (fig. 1) comprising:
a first assembly (2) comprising: a first pair of rails (14s) spaced apart from each other, a plurality of rungs (24) extending between and coupled to the first pair of rails (fig. 1); a first pair of hinge portions (98) coupled to the first pair of rails; and a second assembly (4) comprising: a second pair of rails (48s) spaced apart from each other, at least one rung (upper 50s) extending between and coupled to the second pair of rails; a second pair of hinge portions (bolt/pin/connector at 100 attached to hinge brackets 98) coupled to the second pair of rails (fig. 1); 
wherein the first assembly is selectively pivotable relative to the second assembly at the hinge between at least a first position (fig. 1) and a second position (fig. 6); 
wherein, when in the first position, the second pair of rails extends from the first pair of rails at an acute angle (as shown in fig. 1); and 
wherein, when in the second position: the second pair of rails extends from the first pair of rails in a generally parallel direction (configuration in fig. 6), 
a first portion of a length (top half) of the second pair of rails overlaps with at least a portion of a length of the first pair of rails;
a second portion of the length of the second pair of rails extends away from the first pair of rails (away in an inwards manner since the first pair of rails diverge and the second pair of rails stays parallel). 
In regards to claim 54 Larson does not disclose the first pair of hinge portions being pivotally coupled with the second pair of hinge portions and forming at least one lockable hinge the at least one lockable hinge prevents rotation of the second pair of hinge portions relative to the first pair of hinge portions away from the second position.
However, Wing teaches the first pair of hinge portions being pivotally coupled with the second pair of hinge portions and forming at least one lockable hinge (16) the at least one lockable hinge prevents rotation of the second pair of hinge portions relative to the first pair of hinge portions away from the second position (by operating locking lever 18).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the lockable hinge taught by Wing onto the hinge of Larson for the predictable result of providing locking for the different positions of the first and second assemblies with respect to each other.
In regards to claim 55 Wing teaches a third assembly (12s), comprising: a third pair of rails (12s) spaced apart from each other, at least one rung extending between and coupled to the third pair of rails (as shown in fig. 1), wherein the third pair of rails is adjustably coupled to the second pair of rails and adjustable between a collapsed position relative to the second pair of rails and an extended position relative to the second pair of rails (via operating 56).
In regards to claim 56 Larson discloses in the second position, the second pair of rails engages a top cap (22) attached to the first pair of rails (as shown in fig. 3 via mechanism 10).
In regards to claim 60 Larson discloses the first assembly includes a top cap (22) coupled with an upper end of the first pair of rails (as shown in figs. 1-3), and when in the second position, a rung of the second assembly and the top cap collectively form a single step (as shown in figure 3 since mechanism 10 is aligned with cap 22 and as shown in fig. 1 mechanism 10 extends from a rung of the second assembly hence rung of the second assembly and the top cap collectively form a single step).

Claims 57, 58 and 62 is rejected under 35 U.S.C. 103 as being unpatentable over Larson and Wing as applied to claim 54 above, and further in view of Parker, US (10590703).
In regards to claim 62 Larson discloses the first assembly includes a top cap (22) coupled with an upper end of the first pair of rails (fig. 1).
In regards to claim 57, 58 and 62 Larson and Wing do not teach the top cap has a pair of protruding structures defining a notch between the pair of protruding structures and each of the pair of protruding structures has a first engagement surface and a second engagement surface oriented at a non-parallel angle relative to the first engagement surface and the top cap having a set of recesses.
However, Parker teaches the top cap has a pair of protruding structures (68, 76, 72 and 70, 74, 66) defining a notch (22) between the pair of protruding structures (claim 57) and each of the pair of protruding structures has a first engagement surface (68 and 66 respectively) and a second engagement surface (72 and 70 respectively) oriented at a non-parallel angle relative to the first engagement surface (claim 58) and the top cap having a set of recesses (fig. 1; several tool holes 90; Col 9; LL 16-17) (claim 62).

    PNG
    media_image4.png
    74
    611
    media_image4.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the top cap taught by Parker in place of the top cap of Larson for the predictable function of providing means for receiving angled (inside or outside) wall edges in a manner that help stabilize the ladder against a building, wall, etc. and to provide space for tool magnetic and nonmagnetic as suggested by Parker. The combination or art above further teaches when in the first position, the set of recesses is oriented upward; and when in the second position, the set of recesses is oriented upward.

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.M/           Examiner, Art Unit 3634                    /COLLEEN M CHAVCHAVADZE/                                                                     Primary Examiner, Art Unit 3634